PER CURIAM.
Appellant challenges an order entered on his objection to the petition for discharge and petition for review of compensation of personal representative, appellee.
Appellant raises only two issues in this appeal. He first argues that the probate judge below abused his discretion by ordering a further hearing on the personal representative’s petition for compensation. The order for an additional hearing followed the conclusion of the regularly noticed hearing in which the probate judge ruled that he would not approve the compensation based upon the evidence presented but would receive further evidence, if any, at a later hearing.
We find no error in the probate judge’s determination that he desired to receive further testimony. It is yet to be seen whether such a further hearing will result in further compensation for the personal representative and, if so, in what amount. Any party aggrieved by any further order of compensation may appeal both' the entitlement to such compensation and the amount awarded, if any.
Appellant also argues that it was error to deny him attorney’s fees in connection with his objection to the personal representative's fees. We find no error in the probate judge’s denial of those fees at this time. That issue may also be presented again on any further appeal.
Affirmed.
CAMPBELL, C.J., and LEHAN and HALL, JJ., concur.